Mr. Larry Crane, Director Assessment Coordination Division Public Service Commission 1614 West Third Little Rock, AR  72201
Dear Mr. Crane:
This supplemental opinion answers a final question posed in your request for Opinion No. 88-238, which was inadvertently [inadvertently] unanswered in that opinion.  The opinion (a copy of which is enclosed), involves construction of Arkansas Constitution Art. 16, 14.  Opinion No. 88-238 concludes that the definition of "taxing unit" found in that section includes only cities, towns, counties, school districts and community college districts.  Given this conclusion, you inquire as to whether the legislature could constitutionally enact legislation to clarify the definition of "taxing unit" so as to include other entities as well.
In my opinion the answer to your question is "no".  Arkansas Constitution Art. 16, 5 provides in pertinent part:
(a)  All real and tangible personal property subject to taxation shall be taxed according to its value, that value to be ascertained in such manner as the General Assembly shall direct, making the same equal and uniform throughout the State.  No one species of property for which a tax may be collected shall be taxed higher than another species of property of equal value, except as provided and authorized in Section 15 of this Article, and except as authorized in Section 14 of this Article.  (Emphasis Added).
It is my opinion that a legislative attempt to expand the taxing entities to which Art. 16, 14 applies, beyond those which are currently within its operation, would be violative of Arkansas Constitution Art. 16, 5, above.
This supplemental opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.